Case 1:17-cr-00684-ER Document 233-1 Filed 05/15/19 Page 1 of 54




                  EXIDBIT 1
             Case 1:17-cr-00684-ER Document 233-1 Filed 05/15/19 Page 2 of 54



Patsy Aleta Armstrong
1601 S. August Street
Stillwater, OK 74074
619-517-0447
patsyaletaarmstrong@gmall.com

April 7, 2019

Hon. Edgardo Ramos
United States District Judge
40 Foley Square
New York, New York 10007


Dear Mr. Edgardo Ramos,

My name is Patsy Armstrong and I am the mother to Tony Bland's oldest child, 17 year old A
B        I have known Tony for over 20 years. As a person who has known and seen Tony through his
adolescent and adult life, I have witnessed first-hand his growth and transformation from a young boy
to a father and leader in his community.

Since we were 19 years old, Tony has been a man of great character, determination and compassion.
Although Tony and I were never married, we have remained close friends and co-parents to our son. I
was the first in my family to graduate from college and have proudly committed my professional career
to education and service. Working in higher education (San Diego State University and Oklahoma State
University), for over 14 years and receiving by undergraduate degree at the University of California,
Santa Barbara and Master's degree at San Diego State University, I understand the importance of
opportunity and hard work. Tony and I have worked hard to instill our personal values, work ethic and
history of struggle and triumph into raising our son.

Tony wasn't dealt the easiest cards in life. Tony was abandoned as a young boy, had a mother on
drugs and a father in and out of jail. Luckily, Tony had extended family that stepped in to love and
nurture him as he navigated life without parents. Like many young African American men in his
community, Tony had dreams 'of getting out of his community of South Central Los Angeles, but was
one of the few to achieve this feat. Tony's athleticism and academic pursuits afforded him the
opportunity many don't get - the chance to make something of himself. Tony used college and his love
of basketball to attend Syracuse and San Diego State University where he earned his Bachelor of Arts
in Sociology and History, became a leader amongst his peers, and graduated with a commitment to
help others.

Tony leveraged his experiences to become an exceptional basketball coach, coaching at both San
Diego State University and the University of Southern California. The skills he gained throughout his
college and post-graduate experIence helped him coach the game he loves so much but more
importantly positively impact the lives of many young men (specifically African-American males). Often
these young men came from very similar backgrounds as him, with the same hopes, goals, and dreams.
Throughout his career, I witnessed the genuine love and care Tony had for his players and theirfamilles.
He cared for them as student-athletes but above all, as young men that could and would make great
contributions to society, despite how their Journeys may have started. Tony always encouraged them
to be the best they could be on and off the court, with or without the jersey. That's what makes Tony
special in so many ways, he truly cares for the wellbeing and success of others.

Tony has many accomplishments in the world of basketball, however, his greatest accomplishment to
me has been the active role he's played as a father to our son. Tony was self-taught in many aspects
             Case 1:17-cr-00684-ER Document 233-1 Filed 05/15/19 Page 3 of 54




of his life, including becoming a father. Growing up without a father-figure, Tony always made our son
a priority and did his best to be a great father. Tony and A            relationship is like no other. Our
son is smart, athletic, and extremely kind. He is a kid that will get out his car and help an elder across
the street. He is a kid that will defend and protect kids that are bullied. A          is currently a junior
with a 4.25 GPA, scored a 31 on his ACT, and recently committed to play football at Princeton University
(we will be Ivy parents), but even with all his great academic and athletic accomplishments it is his heart
which makes him a special human being. J tell people all the time I get the credit for his academics and
athleticism, but his heart and kindness comes from his dad.

I recognize that Tony has been convicted of a serious crime and will appear before you for sentencing.
I want you to know that Tony is a good man, a great father to his kids, a good husband, and great friend
to me. I trust him with my life and have no doubt he will move on with his next chapter in life ~s a
productive citizen and positive role model not only to his children, but others that come into contact with
him.

Thank you for your time and please feel free to contact me if you have any questions.

Sincerely,




Patsy Armstrong
Case 1:17-cr-00684-ER Document 233-1 Filed 05/15/19 Page 4 of 54




                 EXHIBIT 2
        Case 1:17-cr-00684-ER Document 233-1 Filed 05/15/19 Page 5 of 54




                                         EMPIRE STATE
                                           COLLEGE
                                           Dr. Brenda Henry-Offor
                                             534 East 96th Street
                                             Brooklyn, NY 11212
                                         Email: bhoffor@gmail.com


Han. Edgardo Ramos
United States District Judge
40 Foley Square
New York, NY 10007


March 11, 2019

Dear Judge Ramos:

        My name is Brenda Henry-Offor. Tony Bland is a friend of my son, Jason Offor. They
met at Syracuse University when they were both freshmen. Tony was a regular visitor at my
home in New York City while the two were students. During Tony's visits I came to view him as
a member of our family.

        Last year, I learned from Tony that he has been convicted of a serious crime and that he
will be appearing before you for sentencing this year. I have known Tony for more than 19
years and during that time he spent many weekends and extended periods at my home,
sometimes with his family. Tony is generally a decent, caring man. He is respectful,
hardworking and disciplined. I find him to be a reliable husband and father. There is a running
joke in our family about Tony. He makes it a point to let me know when he will be visiting well
ahead of time so that I can prepare his favorite meals. This goes back to his college days when
he would put in his orders for Jason to bring back to the dorm on weekends when he had to
stay on campus for basketball practice. To reciprocate, on his visits to my home, he made it a
point to offer to wash dishes knowing that I will say no to him. He always made his bed though,
and I was impressed by that because the other visitors often did not.

        When my son Timothy moved to Los Angeles to attend the University of Southern
California, it is Tony who volunteered to take him around to look at apartments and purchase
his used car. Tony treats Timothy as his younger brother and continues to look out for him
even though Timothy is now an adult. Tony has always been kind and generous. I remember
him taking Timothy to his music lessons on Fridays whenever he visited us In NYC. Timothy
loved it because he liked hanging out with Jason's ball playing friends. When Timothy was a
college student at Penn State University, I recall Tony making it a point to visit him at his dorm,
on campus and letting me know that Timothy was fine. In all honesty, I refer to Tony as my son.
He is a good, decent man.
    The Harry Van Arsdale Jr. Center for Labor Studies • 325 Hudson Street, 6th Floor. New York, NY 10013-1005
             phone 212647-7801 • fax 212647-7829 • NY Relay Service 800421-1220 • www.esc.edu
                                                                                                      CSEA. local 1000
                                          STATE UNIVERSITY OF NEW YORK                              AFSCME-AFL-CIO
       Case 1:17-cr-00684-ER Document 233-1 Filed 05/15/19 Page 6 of 54




        I love Tony very much and as his "adopted mother" I beg for your leniency in his case. I
met with him last year when he came for his court appearance and I know that he Is remorseful
for any wrong that he may have done and his family's welfare rests heavily on his mind. Thank
you.



       Sincerely,




    afiJb~
       Brenda Henry-Offor, Ph.D.
Case 1:17-cr-00684-ER Document 233-1 Filed 05/15/19 Page 7 of 54




                 EXHIBIT 3
  Case 1:17-cr-00684-ER Document 233-1 Filed 05/15/19 Page 8 of 54




                                                                Anlir V. Gresham
                                                                         9211 S. 2nd Ave
                                                                    Inglewood, CA 90305
                                                                          (424) 400-9998
                                                                  Amir@TheFlightPath.org


March 22, 2019

Hon. Edgardo Ramos
United States DistrictJudge
40 Foley Square
New York, New York 10007

Dear Mr. Ramos,

I'm a very close relative of Tony Bland. His father and my mother are siblings. Though
we were born cousins, I've had the honor of growing up with Tony so, we consider each
other brothers. I'm aware that Tony's been convicted of a serious crime with potentially
detrimental ramifications. So, I ask that you consider all factors of his character when
de.ciding his sentencing.

Tony has always been a true source of inspiration and a model citizen. He's exuded
leadership and earnestness when encouraging people that any dream is achievable. His
talents both on and off the court have garnered him the respect and admiration of
everyone in our family and community. He's imbued me with wisdom, and ingrained in
me a willingness to persevere amidst the many challenges throughout my life. Tony got
me into Westchester High. Graduating years apart, I watched as he pursued his dreams
of attending a university and entering the NBA. Influenced by his accomplishments, I too
graduated from college with a degree in Audio Engineering. A passion that is my life still
to this day.

Tony is a man of principles who thrives on enriching the lives of the youth. As devoted
fathers we raise our children to excel and be outstanding socially and academically. We
coach our boys football team in the summer and during the school year Tony leads a
basketball skills development program in the neighborhood we grew up in. He's a loving
and invaluable human being, committed to making a difference in the world.




1;-~t
Amir V. Gresham
Case 1:17-cr-00684-ER Document 233-1 Filed 05/15/19 Page 9 of 54




                EXHIBIT 4
   Case 1:17-cr-00684-ER Document 233-1 Filed 05/15/19 Page 10 of 54




Han. Edgar Ramos
United State District Judge
440 Foley Square
New York, New York 10007

My name is Joyce Bland Gresham.
I am Tony Auntie or "IT as I more affectingly known to Tony. I was there when he was
born, and I fell in love with him the first time I laid eyes on him. Tony was loved and
raised by his Grand parents and Aunties who taught him the meaning of right from wrong.
Because we are people of faith and we believe in God, and Jesus Christ.

Tony came to live with me and my husband Bobby after he finished middle school and
we raised him just like our son, and as far as I'm concern, he is our son. Bobby and I
raised our son Amir and Tony as brothers. Tony is a good and decent person, he's has a
gentle spirit, he very kind and considerate to others. He's a man of honor. He has great
character and ethics, and always does the right thing.

I understand Tony has been convicted of a serious crime and will appear before Judge
Ramos for sentencing. Tony worked very hard to get his position at the University of
Southern California, and I don't believe he would do anything illegal that would
jeopardize his job or his future.

As a young man, Tony always looked out for his friends, even though he didn't have
much money growing up. Sometimes he would help a friend who was having troubles
at home, Tony would let them come and stay over our house for short period of time until
they were able to straighten out their problems, and we allowed it because we trusted
Tony judgment, and his ability to make the good decisions. He's always been a good and
considerate friend to many. When Tony was in high school, me and my husband saw
first hand as agents, and their representatives tried to persuade Tony to sign a contract
with there school. They tried to entice him with money, various name brand shoes, and
all kinds of athletic gear, and with out asking for advice or speaking to us about the offers,
Tony turned them all down, and made the right decision.

Tony played basketball pretty much all his life, both in high school and college. We went
to all his games when he played in high school, "D" Summer league and College. He
was one of the best players in the country, and he received many offers from various
Colleges various Universities, from traditional Black Colleges and Ivy League, and he
choose to attend Syracuse University, and San Diego State University, where he finished
and received his degree.

Tony has always been a positive role model for my son, all his friends, Tony got Arnir
interested in sports, and Amir played basketball, football, and ran track, because of Tony
good influence on him. Tony would always keep an eye on them and what they were
doing making sure they kept out of trouble. He would talk to them, when they had
problems and give them good advice so they didn't go down the wrong path. He was a
  Case 1:17-cr-00684-ER Document 233-1 Filed 05/15/19 Page 11 of 54




big brother to many young me, and they look up to him, and they still do even today.
Tohy always tries to do the right thing.

He's a great father and husband. He raises his children with love, and teaches them right
from wrong. His wife T&sia has a few girlfriends that are single parents so Tony acts as a
father figure and role model to their children, he looks out for them and protects them,
when there around him, and he looks out for the moms and shows them respect, with
their pennission, he give their children fatherly advise, and sometimes a place to stay
when necessary. Tony coaches a basketball team. He teaches all the team members
positive things and he leads by being a good role model and a good example for his
children and all the others.


Tony has had a positive influence on my life. He has shown me the meaning oflove,
kindness and patience. I am a better person because he as been in my life. I have never
met anyone as selfless as him in all my S6 years. He always sees the good in people, and
chooses the turn the other cheek, when necessary.

I have been working for the State of California for 34 years, married an excellent partner,
raised two sons, and five grand children, and I know Tony, and I don't believe that he did
any of the things that he's been convicted of for one minute. I ask that you show him
mercy and kindness.


Truly,

Joyce Bland Gresham

   (
Case 1:17-cr-00684-ER Document 233-1 Filed 05/15/19 Page 12 of 54




                 EXHIBIT 5
     Case 1:17-cr-00684-ER Document 233-1 Filed 05/15/19 Page 13 of 54




To : Hon. Edgardo Ramos



 My name Is Bobby C.Gresham

I am the husband ofTony Bland's AuntJoyce Bland Gresham.

I have known Tony all of his life as I was there when he was born.

He was raised by his Aunt's and Grandparents and through the church as all ofthem are people offaith.



Tony came to live with us after he finished middle school andwe raised himjustlike he was ourson.

As a matteroffact we consider him ourson In every way except legally.

Tony is a man of great character and ethlcs,a great fatherto his children who love hi m dearly.

I rememberwhen going to all of his games when he played basketball in high school,summerleague and
College and he was one ofthe best players in the country at that time.

And I saw first hand, agents, representatives ofagents and all kindsof people tried to get himto sign

Contracts with them,Seen them open a breifcase full of money and trunks full of shoes and athleticgear

And without any coaching from me, turn It all down.

Even at the young age of 17 or sO,Even though he barely had any monevatall he had the ethical

Discipline to turn It all down.Tonyalwaystried todothings the right way.



Considering his position at the University of Southern California I do not believe he would knowingly do

Anything illegal,especiallynotto enrich himself because Tony has great character and is not greedy.



Even though he didn't have much when he was growing up he still tried to help others who were even

Less fortunate then him.Hewasalwaysbringingfriends home with him to stay with us fora few days or

Sometimes weeks because they were having issues at home and he wanted to help them.



We would allow It because we trusted his judgement when Itcame to hisfriends and we were cor-rect

As it turned out there was never any problems with any of his friends.

And most ofthem are still friends of our family to this day.
     Case 1:17-cr-00684-ER Document 233-1 Filed 05/15/19 Page 14 of 54




Your Honor, I have been on this earth almost sixty years and have met and known thousands of people.

And even though I am biased I can still say without exaggeration thatTony Bland Is one of the most

Decent people I have ever met. And even though I have known him all of his life I stili have not met

Anyone who didn't like him.


                                          ThankYou,


                                                       1f'/! d~*u#/f
                                                                                   3ftI;?t?1 r
Case 1:17-cr-00684-ER Document 233-1 Filed 05/15/19 Page 15 of 54




                 EXHIBIT 6
       Case 1:17-cr-00684-ER Document 233-1 Filed 05/15/19 Page 16 of 54




Hon. Edgardo Ramos
United States District Judge
40 Foley Square
New York, New York 10007


Dear Honorable Judge Ramos,

My Name is Jason Offor and I have been a close friend of Anthony Bland for 20 years. We first
met in college in 1998 and went on to become roommates while he attended Syracuse
University. Your honor I would first like to begin by acknowledging that Tony has been
convicted of a serious crime, as he will go before you for sentencing. While this may be true at
the same time, I do not want the mistake he has made to define who he is, as a person. Your
honor while Tony and I may not be related by blood our bond is one of brotherhood. We first
met as freshmen in college and instantly clicked. We have shared so many experiences over the
years that shape the true essence of who Tony is. Tony is one of the most generous, kind and
hardworking people I have ever met in my life. Despite coming from a broken home in one of
the roughest parts of Los Angeles, he has one of the most positive out looks on life that I have
ever come across . While the odds were stacked against him in life to succeed, he defied the odds
by staying out of trouble and focusing on education and sports, which led him to earning a
college degree and a career as a coach. As his former roommate, I can tell you first hand
countless stories of his generosity even when he himself barely had anything. Tony literally lived
by the saying what is mine is yours; if Tony had an outfit I mentioned to him that I liked he
would go out of his way to let me know I can wear it anytime I pleased. Tony is beyond
generous; to this day, if Tony had an apple and it is all he had he would cut it into pieces to make
sure everyone around him ate. I have never once travelled to Los Angeles and he has not insisted
on picking me up from the airport and offering his home for me to stay in, and he has offered the
same generosi ty to members of my family. Through the years, I have watched Tony grow into an
amazing family man. He has done a wonderful job raising his children and providing for his
family. Your Honor I admire the man he has become to his family and as a role model to kids in
the community facing the same adversity he faced and overcame. Tony is a good decent man
who made a serious mistake, he is remorseful for what he has done and I beg you to look upon
him with leniency. Thanks you.


Sincerely,
Jason Offor
Case 1:17-cr-00684-ER Document 233-1 Filed 05/15/19 Page 17 of 54




                 EXHIBIT 7
        Case 1:17-cr-00684-ER Document 233-1 Filed 05/15/19 Page 18 of 54




9211 S. 2nd Ave.
Inglewood, CA 90305
March 7, 2019



Han. Edgardo Ramos
United States District Judge
40 Foley Square
New York, New York 10007



Dear Honorable Judge Ramos,


My name is Art Kelly and I am the cousin to Tony Bland. This letter is a plea for leniency in the
sentencing for Tony. My cousin, Tony Bland has 4 children; A           B    ., age 16, L       B , age
11, A B       , age 9 and S      B     , age 2. These children depend upon their father emotionally,
financially and spiritually. He has a positive bond with each one of them as well as with his extended
family member's children. He has been gratefully giving his time to 20-30 kids every week helping with
homework, family values and sports training after school. My own kids look forward to seeing their
"Uncle Tony" as he shows them new techniques with basketball and hearing the things he has to say to
them. Tony builds their spirit and self-esteem up by just being him with his positive motivation and love
for kids.


 I have known Tony all of his life. I was both troubled and surprised to hear about his case when it took
place, as he has always been a law abiding citizen and an overall good person. It is for this reason I am
happy to write this letter for Tony regarding his sentencing. I understand the seriousness of this matter
however, I hope the Court will show some leniency on his behalf. Tony has always been an upright
citizen and given back to the community as well as Lo our family. lie was the first in our immediate
family to attend and graduate College. He gave hope to the younger generation who didn't think it was
possible. Sometimes coming from an impoverished family with adults that are not always around, it can
be hard to see the light or even know what it looks like to make childhood dreams a reality. He gave me
hope and motivation to push my own kids to bigger and better things. Even though I say he is my cousin,
he was raised in my mothers' household. So we are closer than other cousins may say they are. I took a
part in raising him, but in fact he helped raise me to see that anything is possible. I almost cried knowing
that Tony made it to his dream job (Coaching basketball at a University) and got out of the
neighborhood we were raised. On the same token I almost cried knowing that he did something that
would cause irreversible consequences that would not only affect him but also his children. It makes me
proud that even through adversity he still finds time to be with the kids from the same community he
was raised in and teaching them what is possible if they just try hard enough . And now he can knowingly
teach them (from experience) that it can all be taken away, in a blink of an eye, if you don't follow the
law. I understand t hat for every action there is a consequence and if you break the law the
consequences are on a different level; but I am hoping that you (Honorable Judge) see that Tony is
needed emotionally, f inancially and spiritually by his family and by the kids he comes int o contact with
on a daily basis.
        Case 1:17-cr-00684-ER Document 233-1 Filed 05/15/19 Page 19 of 54




He has been exceptional to us and always there for my family and others if they need him. He has truly
been a great person all of his life. While it is unfortunate that he has made some bad decisions thus
resulting in this case. I believe that as we move forward, he will emerge a better person. I still believe
Tony to be an honorable individual, a valuable member of my family as well as his community and a
good human being. I know that Tony regrets the mistake he has made.

My family and I would be most appreciate if you would consider leniency for my cousin Tony Bland.




Respectfully Yours,

Art Kelly
Case 1:17-cr-00684-ER Document 233-1 Filed 05/15/19 Page 20 of 54




                 EXffiBIT8
Case 1:17-cr-00684-ER Document 233-1 Filed 05/15/19 Page 21 of 54




                                   Law Offices of
                               lD)f1l1lD !M. £P/E
                             120 (Broaaway, 18t1i P[oor
                              :New 'Yor~ Jf'f 10271
                                  (212) 619-2330
                                Pa~(212) 385-2984




Hon. Edgardo Ramos
United States District Judge
40 Foley Square
New York, New York 10007

                                                      February 13,2019

Dear Honorable Sir:

          I write this letter for your consideration in the sentencing of Anthony Bland.
          I am an attorney licensed in the State of New York, admitted to the practice of
 law in 1977. I have known Anthony Bland (hereinafter I will refer to him as Tony)
 since 2003. My principal practice has been in the field of Personal Injury .
        . During the year 2000, I was introduced to an NBA player through my
 charitable endeavors, Subsequently I repres~rited that player as his attorney and later
 became a licensed Certified NBA Agent, which has been a negligible part of my
 livelihood. In my capacity as a NBA Agent, I was introduced to Tony. I represented
 Tony as his agent until his career was abruptly ended by injury. Our relationship
continued thereafter on a personal level.
          Through the years I have learned much about Tony's background, upbringing,
character and values. I have known his High School Coaches, College Coaches and
friends. Tony had an extremely difficult upbringing. He grew up in an unstable and
dangerous environment in some of the poorest neighborhoods of Los Angles,
California. His father was in prison for most of his life. His mother has been addicted
to drugs and has never been a part of his life. He had a half-brother who was killed.
Tony has told us that there were periods in his childhood where he searched for
sustenance by rummaging through trash and shelter, at times, was a luxury. Despite
his tragic upbringing, Tony fought to make a better life for himself and his family.
His High School Coaches took him under their wings and were mentors. Having
overcome the many hur<il.es of his childhood, Tony started college at Syracuse
University and then transferred to San Diego State University where his talent for
basketball blossomed. He played professional ~a&ketball overseas fqr a few years and
would have most likely have had an opportu.njty to play in the NBA but for having
the misfortune of sustaininR a knee injury which hampered his ability to play at that
level and, as su~h, dashed ~y hopt<s he had to play in the NBA.
Case 1:17-cr-00684-ER Document 233-1 Filed 05/15/19 Page 22 of 54




          After Tony's basketball career ended, he was able to set new goals for
 himself. He completed his Bachelor's Degree and advanced from being a trainer to
 an Assistant College Coach at two different Universities. His advancement was the
 result of talent, determination and hard work.
          I have watched him become a responsible and loving husband and father to
 four children. Throughout the years Tony has "paid it forward". He has been
 extremely generous with his time by mentoring many kids. His life experience allows
 him to relate to and gives him credibility with "at risk kids". I can only speculate that
 his wisdom and sage advice has helped many kids but I feel comfortable in believing
 at least some of these kids have followed a better path due to Tony's influence. I have
 also seen Tony be a peacemaker and a voice of reason when his friends have had
 disagreements. Over the years, I have spoken to College Coaches, NBA Assistant
 Coaches, NBA Scouts and NBA General Managers regarding Tony and all have only
 had great things to say about him.
          During the past 16 years, I've known Tony to be a loyal, loving, ambitious
 and faithful man with a great sense of humor. He stays with my family at our home
 whenever he's on the east coast. I am proud to call him the kind of friend who is more
 like family to us and he also considers us his family.
          I'd like to give a specific example that, in my opinion, speaks volumes as to
 Tony's character, espedaUy regarding his parenting proficiency. Tony's oldest son,
A              . is an extremely talented athlete. Having been raised by a "basketball
father" and blessed with his father's natural athletic ability, A              excelled in
 basketball. A few years ago in a high school game, A                 scored 21 points for
his team in the first half. When his coach took him out to rest, Tony noticed his son
appeared unhappy on the bench. At half-time Tony asked his son what was wrong.
A                responded, "I don't enjoy basketball". Tony told him to finish the game,
complete his responsibilities to his team and teammates and then he didn't need to
play basketball ifhe wasn't enjoying it. Despite the fact that A                would have
most likely had a promising career in basketball, Tony only wanted his son to he
happy and live a life of his own choosing which was not what Tony had envisioned
for him. It amazed me that as parent, Tony had the ability to not only recognize his
son's strife, but to be supportive in a way that might have been difficult for most
parents. As of now A                 is in the process of deciding scholarship offers from
Stanford, Princeton, Cornell, Harvard and Yale. I believe that Tony'S influence as a
father had some bearing on his son's academic success.
         I am aware ofthe crimes Tony hac; been accused of, as well as the crime to
which he has pled. I do not excuse the conduct, nor minimize it. I respectfully submit
to the Court that I do not believe Tony intended to hurt either his school or any
player. In my opinion this conduct was an aberration and not reflective of his true
nature.
         I have been an Officer of the Court for over 40 years. In that entire time, I
believe I may have written one prior sentencing letter. I take my reputation seriously.
I would not write this Jetter if I did not feel strongly that the virtue of Tony Bland's
character far outweighs his misguided choice in this situation. I realize sentencing is
fully within the discretion of the Court and I implore the Court to consider the price
he has already paid and the needs of his family. Tony now lives with the reality that
         Case 1:17-cr-00684-ER Document 233-1 Filed 05/15/19 Page 23 of 54




             his actions and decisions have resulted in a criminal record for the ftrst time in his life
             and have ultimately ended his career coaching college basketball, which he has
             worked so hard to achieve. He put himself in a position where he has to start his life
             over again and find a way to provide for his family.
                     I reverentially ask this Court to waive incarceration. I submit that compassion
             is warranted for the man that I have known Tony to be and for the man I am sure he
             will continue to be.

         Thank you for your time and consideration.

  ,r -   Sincerely,
   ,

- -;~~
    -  ---.
         .    ~.~   .    //
               -        - -          \

         David Lee
Case 1:17-cr-00684-ER Document 233-1 Filed 05/15/19 Page 24 of 54




                 EXIDBIT9
    Case 1:17-cr-00684-ER Document 233-1 Filed 05/15/19 Page 25 of 54

                                                                                 Austin Beutner
                                                                                 Superintendent of Schools
                                                                                 Dean Tagawa, Ed.D
                                                                                 Administrator
           Los ANGELES UNIFIED SCHOOL DISTRICT                                   Early Childhood Education
           Wanda Mikes Early Education Center                                    Ifetayo Ewing
                                                                                 Director
           7720 South Vermont Avenue                                             Early Childhood Education
           Los Angeles, CA 90044                                                 Ayanna E. Davis, Ed.D
           Telephone (323) 758-1136 Fax (323) 753-5379                           Principal


Amber Nicole Graham
90 W Barclay St.
Long Beach, CA, 90805

March 10,2019

Edgardo Ramos
United States District Judge
40 Foley Square
New York, New York 10007


RE: CHARACTER LETTER FOR TONY BLAND

To The Honorable Judge

It is a genuine honor to write this letter in favor of Tony Bland. As an extremely close
fan1jly friend, I have known Tony for 17 years, more than half of my life. In that time we
have shared several holidays, birthdays, and irreplaceable family time together. He and I
are both aware of the gravity of the crime he was convicted of, but it is still hard for me to
wrap my head around it. This is not the man I know, and I'd like to give you a perspective
that shows that he is more than the sum of his actions on the day he was convicted.

Through the years that I have known Tony I have seen him transform and become n man.
When Tony and I first met he became a father at a very young age. Since this he has lead
by example as a parent, also encouraging a very successful blended family with his wife
and three children. Tony having a child at a younger age did not prevent him from
completing his college degree and quit, however in turn it motivated him. The challenge
of being a young father led him to complete his degree, and set the foundation for his
children, in which his oldest son will be attending Princeton University beginning 2019-
2020. As a blal:k man and a present father figure, I have onJy witnessed him creating
positive and loving environments, focusing on education, and achievement of goals. He is
a true man of action not just words, having a true impact on our futW'e kids, who. are
sometimes not even aware of their potential or have had limited exposure to what exists
beyond their communities.

He is a huge part of my village and supports me when I fall short. Tony has always been a
role model that I have looked up to, and his qualities of being a hard worker, team player,
optimist, and always putting others before himselfI feel have bettered me today as a
person. Tony possess the qualities of being resilient, selfless, and most of all, caring. Tony
has also played a huge impact in my daughter's life as well. Tony has beella consistent
presence for my daughter and I. Without any doubt, I wouldn't be able to get up and teach
moderate to severely disabled preschool aged students, without Tony's willingness to lend
a hand as needed. Tony has done a variety of things for my daughter, too many to name,
    Case 1:17-cr-00684-ER Document 233-1 Filed 05/15/19 Page 26 of 54




and asked for nothing in retwn from me. From taking my daughter to her Father Daughter
Dance, homework help, encouragingl1er, attending school activities, and supporting her
extracurricular activities. Considering my daughter doesn't know her biological father,
Tony has taken the time to love her unconditionally.

Had it not been for some of the life lessons Tony has taught me, more than likely I would
have settled on mediocrity from myself. When things were tough for me, Tony took time
and was willing to convince and persuade me to see the better parts of myself. He
convinced me to invest in myself, and my education. Because of his words, I have been a
better mother and provider. This is a huge life lesson that Tony taught me, and has enabled
me to help others in our community without ever asking for anything in return.
As you know, this is not only Tony's first conviction, but also his first offense. Given his
otherwise clean record, as well as his close ties to the community, I strongly believe that
Tony knows the mistake he has made in which should be taken into consideration when he
is 'sentenced. I am also a true believer that no one is perfect and people make mistakes.
Tony is a success story, and for him to be punished and absent from everyone whom he
daily has an impact on for even a day is completely overwhelming for so many who turn to
him during their times of adversity.

Warm Regards,



Amber Graham
Case 1:17-cr-00684-ER Document 233-1 Filed 05/15/19 Page 27 of 54




                EXHIBIT 10
      Case 1:17-cr-00684-ER Document 233-1 Filed 05/15/19 Page 28 of 54




 Sean Sims
7225 Crescent Park West, 259
Playa Vista, CA 90094
(562) 712-7686
jaxon 1027@gmail.com


March 11,2019

Hon. Edgardo Ramos
United States District Judge
40 Foley Square
New York, New York 10007



RE: Anthony (Tony) Bland



Distinguished Judge Ramos,

I am composing this character letter for a dear friend of mine, Mr. Tony Bland. I have known
Tony for approximately 3 years; his wife and my wife were high school friends and reconnected
when his wife served as our wedding coordinator. Likewise, our wives got pregnant in close
proximity, creating a lifelong friendship between our daughters, and our families.

I am aware of the nature ofthe crime that Tony will be sentenced for, and have spoke to him at
length regarding the circumstances surrounding the indictment. It is evident that his contrition is
genuine, and more impressive to me is the solemnity he has displayed since this process began.
Furthermore, I have been inspired by his continued optimism, despite that gravitas of loss that he
has experienced, and the professional and personal embarrassment that this might have caused he
and his family. Still, he has fully accepted the prayers, counsel, meals, babysitting and moral
support that my family and I have offered to him during this time.

In the time that I have known Tony, I have seen nothing but a dedicated husband, loving father,
and remarkable servant of his community. Regardless of the public scrutiny, Tony has risen
above it all and continues to give to his community. He coaches multiple sports teams for his two
younger sons (basketball, soccer, and flag football) and continues to mentor his eldest son, who
      Case 1:17-cr-00684-ER Document 233-1 Filed 05/15/19 Page 29 of 54




recently got an offer to attend Princeton University to play collegiate football. Furthermore,
after being released from his primary coaching position with the University of Southern
California, he began working for an organization dedicated to teaching and working with
probationary youth: he has remained a servant to young people. As a friend, he pours himself
into his friends - taking friends into his home who may need a place to stay for a while; watching
other people's children for great lengths of time; and being at every event that a friend may be
having - all the while with the biggest smile on his face.

I would like to conclude by expressing, with deepest sincerity, my knowledge of Tony's
penitence. Despite the huge smile he wears, I can see the great sorrow that his actions have
brought upon he and his family. I have no doubt, that Tony will continue to pursue endeavors
that will lead to a restoration of his great character and his ability to provide a secure future for
his family. As such, you Honor, the community would be at a severe loss without Tony being
able to continue to serve as a upstanding African-American man, who despite making a mistake,
has done nothing but given back, ten fold, to those in his community. His dedication, his heart,
his time, his grace and his love for people, are all qualities of an man that is needed in his family,
but more importantly, in the families of all those whom he gives to.

Respectfully yours,




Sean Sims
CEO, Liv2Giv
Case 1:17-cr-00684-ER Document 233-1 Filed 05/15/19 Page 30 of 54




                EXIDBIT 11
          Case 1:17-cr-00684-ER Document 233-1 Filed 05/15/19 Page 31 of 54




Honorary Edgardo Ramos
United States District Judge
40 Foley Square
New York, New York 10007

RE: CHARACTER LEITER FOR TONY BLAND

Dear Honorable Judge Ramos:

My name is Eilise Sharkey. I am a special education teacher and have been in the education field for 16 years. I have known Tony
Bland for 8 years, and it is without hesitation that I write this letter In support of him.

This letter is difficult to write for various reasons, yet mainly because Tony is a family friend, and has been nothing short of the model
of a man I hope my own two sons turn out to be exactly like one day. Tony possesses the ability to connect with all walks of life,
never judging others, leading by example and maintains these connections during both his personal highs and lows.

It is my understanding that Tony has been convicted of a serious crime and will appear before your Honor Ramos for sentencing.
With that in mind, I am going to put forth my best and truest words to help you understand the entirety of who Tony Bland is, not just
the 1% that you are seeing In his conviction. Mind you, limiting who he is In just one page of words, does seem impossible as I try
and string my thoughts and memories into words for your Honor.

Tony has always been humble, a man of his word, and always taught and instilled life lessons to myself and my own sons . In the
simple time he has always taken to just put his phone down, engage In conversation, and play. The lost art of simplicities such as:
lessons of looking someone In the eye when they are speaking to you, lessons of getting up when you fali down, lessons of not
breaking down when times are tough, and more Importanlly lessons of being a genuine, supportive, empathetic. and kind human
being.

Examples of Tony's support to his friends, myself included are limilless. Tony has Joined support walks for a mutual friend's daughter
who has epilepsy, (not Just donated money), come to weekend birthday parties at Disneyland and participated In all of the festivities
during a very emotionally low time for he and his family, gone to father daughter dances for some without present father's, and also
has repeatedly come to cheer on our kids at events that he makes sure to create time for.

The enthusiasm that Tony offers in just one minute of conversation Is Infectious, and doesn't even come close to the most
contagious ablilly he has, which is to make everyone he encounters feel important and special. Tony doesn't even probably know
and realize how positively impactful his time with my two sons has been, but it is immeasurable In what It has done for their
confidence levels, and as a single mom I can never repay him for that.

Tony demonstrates his hard work through his commitment to his family, and most of all his own kids. He also demonstrates his
commitmenl to his friends, myself included, and extends that to our children. Ton y has filled a void for my oldest son, in which my
son once said, "I wish that my dad would play with me like Tony does. Tony is more like a dad when it comes to that and he always
makes me feel like I am doing a good job.·

My oldest son, at age 11, comprehending Tony potentia lly spending any lime In Jail would never register, and at 40 yeers old, it
doesn't regisler with me either. When you lake s.omeon e like Tony away from his family an d other ta milles whom he Impacts daily, It
leaves. several of us at a major disadvantage . Tony has certainly learned his lesson, and owned up to his mistakes, and I am hopeful
you take that into careful consideration. Tony is not a criminal. Tony Is not a felon. Tony Is simply not even close to someone who
belongs In a Jail or prison.

Tony has taught accountability through his actions In every aspect of my lime with him . If he were not a person of high caliber moral
character, I would hever let my kids near him, nor wou ld I ever be in a circle of friends with him. Tony has owned his wrongs, and as
a person who has also made mistakes in life, it certainly should not define who this man Is nor impact how he continues to impact
others. In my opinion, it would be wrong to take Tony away from his family, and the many families he impacts daily for one minute
longer than necessary.


Please contact me with any questions, concerns or comments:
Regards,
Eilise Sharkey, M.Ed, M.A. Special Education
Case 1:17-cr-00684-ER Document 233-1 Filed 05/15/19 Page 32 of 54




                EXHIBIT 12
        Case 1:17-cr-00684-ER Document 233-1 Filed 05/15/19 Page 33 of 54




                                                                                                  3/8/19
Dear Honorable Judge Edgardo Ramos,



 I am writing on behalf of Anthony Bland a.k.a Tony Bland. Tony and I have been best friends since we
 were 11 years old having attended Junior High School together. As a young teenager, I can honestly say
that he has not changed one bit. In this time, we have experienced many of life's hurdles, however he
 has always proven to be dependable, responsible and a supportive friend. In addition, Tony has also
been a dedicated husband and father. He has demonstrated such great character and strong family
values that has been an amazing example to my newly growing family. Not only has he been a great
example to my family, but many families within the community as I have witnessed him mentor and
provide opportunities to young boys in areas of basketball and self-esteem even while he is going
through this ordeal. As a reliable member of this community, Tony is essential to the growth and
experiences of these young boys as he spends countless days preparing and working with them on a
voluntary basis. He has been a solid friend throughout our almost 30 years of friendship. Recently, my
son whose name is Onyx was very sick. Tony called to check on us daily and even brought by food and a
candle that gives off a scent that promotes healing aroma therapy. The most thoughtful part was that
the candle was named Onyx. Tony and I not only attended Junior High together, but we also had a
chance to attend the same college, San Diego State University. During this time, I can recall a time when
I fell ill, and he was right there at the hospital by my side. We also embarked on a business venture
together by which he was very organized and an honest business partner. I can give several examples of
these countless acts of kindness and professionalism, but I don't want to take up much of your time.

Although this charge was unexpected, Tony has expressed to me the serious lack of judgement he
exhibited and expressed both remorse and a strong desire to address the personal issues at the heart of
the matter. As his friend, I am confident that he would never intentionally do anything to violate the
law, but likely he was attempting to overextend himself to lend a helping hand as he always does. Tony
has always had a dynamic personality with an urge and desire to constantly improve himself. Regardless
of the challenges he faces, I have never seen his bubbly and infectious personality waver. I am confident
that Tony will develop the skills or make the necessary adjustments to avoid making such a poor
decision again. I have no doubt that Tony will make the most out of the judgement he will receive in
your court and will go on to once again be a solid coach and example to young men regardless of the
platform. This is a skill set that is innately in him and cannot be taught.

Tony has thus far shown actions through his volunteer work and humbled kind gestures in moving past
this mistake in a constructive manner. It is my hope this letter will act as a positive and contributing
factor when the court considers this matter.

Sincerely,




Chanda Simon, MHA, RKT

Onyx Russell H, Inc
Case 1:17-cr-00684-ER Document 233-1 Filed 05/15/19 Page 34 of 54




                EXHffiIT 13
 Case 1:17-cr-00684-ER Document 233-1 Filed 05/15/19 Page 35 of 54




  • • DIB 8\J1'I"OIIT $l!I\vic!s   '"c.••




March 11, 2019

Han. Edgardo Ramos
United States District Judge
40 Foley Square
New York, New York 10007

Dear Honorable Edgardo Ramos:

I am writing this letter on behalf of Tony Bland, a friend turned family that I met
almost 20 years ago. Tony and I speak on the regular basis and I am aware that
he has been convicted of a serious crime and will appear before you for
sentencing.

Tony and I met at San Diego State and while we are only a few years a part he
has called Momma from the jump. When he needs advice he will call and vice
versa. Tony is a family man and he is one of the only men that I will allow around
my 12-year-old daughter. He sees her as a little sister and she sees him as a big
brother.

I have had the opportunity to watch Tony grow and mature from a young man to
a mature husband and family man and it warms my heart to see him with his
children. Tony is very loving and compassionate. I can remember several years
ago having to go have an out patient procedure and not having anyone to take
me and pick me up. Tony happened to call me to see what I was doing and when
I told him he came right away.

Tony has a heart of gold and he seeks to see individuals make the transitions
that we have made in life. I am a young black girl from Compton who's parents
were on drugs and I was raised by my grandmother through the foster care
system, yet I attended college earned three degrees and I am now giving back to
the youth in the community to help them move forward in life. Tony is from Watts
and was raised by his aunt and uncle; he went to college earned his degrees and
is now helping young people work through their trauma so that they are able to
be successful in life.

I truly believe his wrongful actions represent an aberration that he will never
repeat. He has demonstrated honesty. integrity, and fairness and is a loving
family man and true friend.
 Case 1:17-cr-00684-ER Document 233-1 Filed 05/15/19 Page 36 of 54




 • • 8Z8 lIUPPOftr II! ~V fCl!8 IIIC. • •



Thank you, for taking these thoughts Into consideration as you deliberate on the
appropriate sentence. I stand ready to offer further support to Tony as he may
require. If you have any questions please feel free to call me at (951) 238-0920.

Respectfully.

~
Shakoya            Gree6.
                  MSW
Co - Founder and CEO
Case 1:17-cr-00684-ER Document 233-1 Filed 05/15/19 Page 37 of 54




                EXHIBIT 14
      Case 1:17-cr-00684-ER Document 233-1 Filed 05/15/19 Page 38 of 54




                                             Brittany Gilmore
                               10855 Church st. #401 Rancho Cucamonga, CA 91730          3/10/2019
Hon. Edgardo Ramos
UnIted States District Judge
40 Foley Square
New York, NY 10007


Your Honor,


My name is Brittany Gilmore, I am a close family member to the Bland family. I meet Tony and
his wife 13 years ago. I am a single mother to a son (A       G          11) who is related to their
children (A          ,L         ,A   and 5    B    ). Our children have been inseparable their
entire lives. Tony Bland has been a critical piece to the development of my son. At times, I find
it to be a challenge to find male role models for my son to look up to. Tony has played a very
important role in my son's life. Not only in his profession and teachings but in his everyday life
as being a dependable, hardworking, compassionate human being.

I often think of that, the compassion that Tony holds in his heart for not only his family and the
people who are close to him but also, for young males he mentors striving to follow a dream. I
have witnessed Tony inspire many young athletes and non-athletes to take on the challenge of
attending college, pursue their passion and to follow in the footsteps of many successful people
who have done it before them. His eldest son recently received acceptance into Princeton
University is living proof of that. Tony has an incredible gift with speaking to young males. He
often reminds them that they are not a product of their mistakes or the ones they will
encounter. But that their true character lies with their integrity in how they respond and
accepting accountability. He is open and honest about his experiences and is able to speak and
guide young boys and teens from a level of experience.

For as long as I have known the Bland family, they have always taken in a friend and/or family
member who is in need. More times than not, their family of 6 is often a family of 7 or 8. They
have an open-door policy to anyone in need. Even with the hardship they have encounter in
the pass year that compassion has not changed. Tony for the better part of his life has always
lead his family and community with this sort of integrity.

It is to my knowledge that Tony has made a grave mistake. A mistake I know he
wholeheartedly regrets. I hope that when coming to your decision on his sentence you can
consider the community of children who lean on him for his guidance. For his family and
children who depend on him to be their sole provider and protector.



With great respect,

Brittany Gilmore
Case 1:17-cr-00684-ER Document 233-1 Filed 05/15/19 Page 39 of 54




                EXHIBIT 15
       Case 1:17-cr-00684-ER Document 233-1 Filed 05/15/19 Page 40 of 54




To Han. Edgardo Ramos
United States District Judge
40 Foley Square
New York, NY 10007

My name is Barry Randy Offor and I am proud to say I am a friend of Tony Bland. First, I'd like
to recognize that Tony has been convicted of a serious crime for which I know he is sorry for. I
have known Tony since 1998 when he was a freshman at Syracuse University and I was ajunior
at nearby Utica College (in those days UC was a part of Syracuse University). From day one
Tony has always been a genuine person, a good person who had always been a true friend who
has been there for others when they needed it. There have been several instances where other can
attest to where Tony has exemplified good character, sound judgement but people make
mistakes, and I believe people should be forgiven for their mistakes. Speaking with Tony since
his arrest, I can personally tell you how remorseful he is for his part in the scandal. He
recognizes how his actions have hurt his family, friends, the university, NCAA and the young
athletes that were involved. It is understood that ifhe could do it all over he would not make that
same mistake again. Therefore, your bonar, I ask that you consider all this when making your
sentencing decision. I thank you for taking the time to consider my letter on Tony's behalf. God
bless you, your honor, God bless Tony and his family and God bless America.

Sincerely
B. Randy Offor
Case 1:17-cr-00684-ER Document 233-1 Filed 05/15/19 Page 41 of 54




                EXHffiIT 16
 Case 1:17-cr-00684-ER Document 233-1 Filed 05/15/19 Page 42 of 54




03/11/2019
                                                                 Timothy Offor
                                                                 470 S Mariposa Ave.
                                                                 Apartment 17
                                                                 Los Angeles, CA 90020

Han. Edgardo Ramos
United States District Judge
40 Foley Square
New York, NY 10007

Dear Judge Ramos,

My name is Timothy Offor, I'm a filmmaker based in Los Angeles. I've known Tony
for 20 years. Since. [ first met him when I was 12 years old and he was a freshman at
Syracuse University. He came down to NYC with my brother, Jason and their other
roommate. I'm aware that Tony has been convicted of a serious crime and is
appearing before you for sentencing.

I just want to take a moment to speak to Tony's character. He is just a genuine
person. From the moment I met him he has always been a big brother to me. When I
moved to Los Angeles six years ago to attend graduate school at the University of
Southern California's school of cinematic arts, Tony went out of his way to make
sure that I was well taken care of from finding housing to my general safety, health
and well being. He's always been an older brother, someone that always picks up my
call and gives me the advice I'm looking for. I can list off tons of things he's done for
me but the most honest thing I can say is, he's just a good person. Please take this
into consideration as you make your decision.

I appreciate you taking the time to read this letter.




Thank you,

7,i.,~~¢~
Timothy Offor
Case 1:17-cr-00684-ER Document 233-1 Filed 05/15/19 Page 43 of 54




                EXHIBIT 17
                 Case 1:17-cr-00684-ER Document 233-1 Filed 05/15/19 Page 44 of 54




WESTCHESTER ENRICHED SCIENCES MAGNET                                       COMET
7400 West Manchester Avenue                                                PRIDE
Los Angeles. CA. 90045
Phone: (310) 338-2400
                                                                  MEN'S BASKETBALL
                                                                          March 8, 2019
To Whom It May Concern:

My name is Ed Azzam and I have been the basketball coach at Westchester High School for the past 39 years. I
recently retired, but was a teacher at the school for 37 years. I have continued to coach the basketball team.

I have known Tony since 1995, when he was a student in my Algebra class and a player in our basketball program.

As a freshman, he played Junior Varsity basketball, and for the next three years he was a starter on the Varsity
basketball team. He was our heart and soul and a tremendous leader, on and off the court. He helped the coaches
guide our younger players when they wanted to stray from team structure and he was a big brother and son for my
own children, and my wife and I.

I have had the privilege to coach hundreds of young men on their journey to adulthood; doctors, lawyers, painters,
accountants, young men in all walks of life. I have never had the honor of knowing a finer person than Tony
Bland. We have remained close after he left for college and to this day, we consider him a member of our family.

We all make mistakes and his was a whopper born from arrogance and a feeling of invincibility. I hope lhal you
will take into consideration the good this man has done guiding countless young men in a positive direction and the
care and love he has for his own wife and children.

His life has been forever changed and as we have talked, I can see the maturity this experience has caused him to
accept. Even as he has gone through this ordeal he has maintained his positive nature and continues to help young
kids and guide them in a positive way.

As he learned going througb our program and being a part of my life-when you make a mistake there should be
consequences. His consequences have been dramatic and 1 hope you would consider that he continues to make a
positive impact, even as he &oes through this experience.

I do not blindly endorse my players, especially after they make mistakes. Tony is a wonderful man with a great
ability to relatc to young people positively to enable them to accomplish their goals.

I am hoping that you will see these things in Tony and treat him fairly and allow him to continue to help our young
children.

Thank you for your time and consideration. Please don't hesitate to contact me for any further information.
(pulcrum@aol.com or my cell: 310'897-7392)

Sincerely,


Ed Azzam
Varsity Basketball Coach
Westchester High School
Case 1:17-cr-00684-ER Document 233-1 Filed 05/15/19 Page 45 of 54




                EXHIBIT 18
        Case 1:17-cr-00684-ER Document 233-1 Filed 05/15/19 Page 46 of 54




Charlotte Annstrong
2051 W. 30th St.
Los Angeles, CA 90018

March 10, 2019

Hon. Edgardo Ramos
United States District Judge
40 Foley Square
New York, NY 10007

The Honorable Judge Ramos,

I have had the pleasure of being connected to Tony Bland for around 13 years and counting. It is to my
understanding that sadly, Tony has been convicted of a serious crime and will appear before you for
sentencing which saddens me as every experience I have had/have with Tony has been positive. IfI have
any type of hardship I know I can count on Tony to assist with lending his support in any way possible
while doing so selflessly and to my surprise, not expecting or requesting anything in retw'n which is why
I have continued to associate myself with Tony Bland for as long as I have. A perfect example of when
friends become family.

Tony has always been an upright individual whom displays his positive role as a father, God father,
husband, friend, and leader in all of which he does. This of which assists me being a single mother as 1
raise my son and depend on such individuals for him to be able to look up to and serve as a positive man
within this society. There are not too many of these types of men who young men can depend on so once
you come across such an individual, it is best to know that you have found a gem of a person.

Although there are so many positive and impactful instances I have had with Tony, the most recent
instance which touched my heart consisted of an entire season which just passed. My son at 12 years old,
had the pleasure of playing his first season of tackle football. Although exciting there also came some
nervousness from both JJly son and I being that this was his first go round at contact football. T ~hared our
concerns with Tony and he made a vow to support my son to help make his first experience a great one
and told me not to worry. Tony went to supreme measures to make it to my son's practices, which by his
presence alone made it known to the coaches to think twice before they even thought about treating him
any kind of way. Tony made sure he got his first pair of cleats, went to his games and even showed up to
training sessions that were scheduled outside offootball practice and when he couldn't make it, he made
sure he called to check on him. My son ended up having a wonderful season with scoring at least 1-2
touchdowns per game. By the end of the season I was able to see my son's confidence had grown at an
insurmountable rate and we have Tony to thank for that.

I consider myself to be an excellent judge of character at this point of my I ife as I have been gifted to be
able to tell when someone is being sincere in their desire to learn from their missteps or to account for
wrongdoing and I am certain that this is the case with Tony Bla.nd. U's impressive to witness Tony's
continued desire to be a piUar within the community and his continued giving of his time to teach our
youth the importance of being hardworking, honest, and strong individuals. r ask that you please take
Tony's viable role as the impactful individual he is into extreme consideration.

Sincerely and Respectfully,

Charlotte Armstrong
Case 1:17-cr-00684-ER Document 233-1 Filed 05/15/19 Page 47 of 54




                EXHIBIT 19
     Case 1:17-cr-00684-ER Document 233-1 Filed 05/15/19 Page 48 of 54




                                            Lana Allen
                                          P.O. Box 3732
                                       Pinehurst, NC 28374


March 3, 2019

Hon. Edgardo Ramos
United States District Judge
40 Foley Square
New York, NY 10007



Your Honor,

         I am Lana Allen, a single mother with two sons (10 years old and 4 years old), and I have
 known Tony Bland and his wife Tasia for just over 10 years now. Our families have become
close friends over this last decade resulting in many memories and experiences shared
together. I recognize that Tony has been convicted of a serious crime and will appear before
you for sentencing. I would like to share some sentiments with you on what kind of person
Tony has been to me and my young sons.
         As my boys refer to him "Uncle Tony" has always been present for both of my children,
and a male figure in their lives that they have been able to count on consistently. Being a single
mother has had its fair share of challenges, but having people in our village like Tony to lean on
has proven to be important and critical. Tony's ability to communicate, empower, and teach
his children along with mine reflects the extreme levels of patience he possesses along with the
love and care he holds for them . My oldest child loves playing basketball and looks up to Tony
in a large way when It comes to playing this sport. Tony has the natural ability to inspire and to
lead as seen in the way he has mentored and coached my son through basketball all of this
time.
         Tony has chosen to use his life story and this situation in his life where he finds himself
on the wrong side of the law as a teachable moment. He had the courage to make sure that
both my boys understand what not to do when it comes to right and wrong. I sincerely hope
that you can take this into consideration when imposing your sentence. I do believe that Tony
is sorry for what he has done, and I do believe him when he says he will not engage in any
illegal activity ever again.



Respectfully submitted,




Lana Allen
Case 1:17-cr-00684-ER Document 233-1 Filed 05/15/19 Page 49 of 54




                EXHIBIT 20
     Case 1:17-cr-00684-ER Document 233-1 Filed 05/15/19 Page 50 of 54




Bre'ana Thompson
1734 Yz W 60th St
Los Angeles,Ca 90047
(310) 878~7757

Hon. Edgardo Ramos
United States District Judge
40 Foley Square
New York, New York 1007



Your Honor,

        I have known Tony Bland for 14 years plus years, I meet him when I was 15 years of
age, he was dating my best friend his now wife Tasia Bland. At the age of 17 I became pregnant
with my now 12 year old son K            W         (Tony's Godson) and with an upset mother who
put me out Tony took me in and told me we would get thru this as a family. Tony not only took
on the role of godfather, but also father, big brother and mentor to me as well.

       I understand the severity of the crime that Tony is being convicted of, but this isn't in his
character, Tony is an honest hard working family man, who takes cares of his family and friends
no matter the situation he is the backbone to our family. About 2 years ago my mother passed
away while i was in the midst of finishing my Nursing program, and with my son and I living
about an hour away from Los Angeles it was hard to complete with a grieving son and no close
help. Tony once again came to our rescue while i finished school, he took K             and I in his
home even while going thru his own personal situation. Although K            'sn't his biological
son he has never made him feel any different, he plays a major role in his life and without Tony,
K         and I wouldn't have made thru alot.

        It is my hope that Honorable Judge Ramos takes this letter into consideration at the time
of sentencing. Despite the current case, I know Tony to be an Honest man who wouldn't
jeopardize being away from his family under any circumstance.
Case 1:17-cr-00684-ER Document 233-1 Filed 05/15/19 Page 51 of 54




                EXHIBIT 21
        Case 1:17-cr-00684-ER Document 233-1 Filed 05/15/19 Page 52 of 54




RICHARD JETER
March 3, 2019

Hon. Edgardo Ramos
U.S. District Judge
40 Foley Square
New York, NY 10007



Dear Hon. Judge Ramos:

It is a honor to write a character letter in support of Tony Bland. My 17 year friendship with
Tony has been full of loyalty. honesty. and support. Our mutual love for basketball brought us
together. but our love of uplifting our communities is what drives us daily. Tony has helped
guide me through tough times and continues to be a positive influence in my life.

The thing I love most about my good friend is his passion for helping underprivileged. young
people from Los Angeles. Tony always finds time to give back to his hometown by mentoring
young people to use education and hard work to elevate their current situation. Recently. he
has used small basketball training sessions to help build sportsmanship. skill. and work ethic for
elementary aged kids in his community.

Divorce is embarrassing. depressing, and physically painful. Tony was the first person I shared
my divorce with and the amount of support and love I received from him during one of the
darkest times. in my life. was immeasurable. When I called Tony. he always answered with
great advice and words of comfort. He helped me build my confidence and courage to
become a better person during this low time. He became more than a good friend to me,
after my divorce. he became my brother.

Tony has been convicted of a very serious crime. but I hope that during his sentencing you
consider all the lives he has inspired in his community. Thank you for your time.

Sincerely.




Richard Jeter
Case 1:17-cr-00684-ER Document 233-1 Filed 05/15/19 Page 53 of 54




                EXHIBIT 22
Case 1:17-cr-00684-ER Document 233-1 Filed 05/15/19 Page 54 of 54




   O.dell Pride
   909. S. Chester Ave., Compton california, 90221
   (310) 735-3631
   lJlop69@att.net

   Date: March 13th , 2019

   Dear Hon. Edgardo Ramos,

   My name is O'dell Pride and proud to offer my recommendation ofTony Bland to
   whom I have personally known for 2 years as my friend.

   During my relationship with Tony Bland I have experienced an individual who
   shows up earlier than asked, works hard, and carries themselves in a polite,
   respectable manner. In addition, Tony Bland is a family-person who has always
   presented themselves with levelheadedness and grace.

   It's with great confidence that I recommend Tony Bland as someone who, I truly
   believe, possesses the character and judgment for the betterment of our
   community.

   Please do not hesitate to contact me if you should require any further
   information.



   Sincerely,



   Sign.ture
   O'dell Pride
                8
                  7
                   -~             D.te:   c, -{3 -   /~
